
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.21


UNITED ONLINE, INC.
FISCAL 2003 MANAGEMENT BONUS PLAN


I.    PURPOSES OF THE PLAN

        1.01     The United Online, Inc. ("Company") Fiscal 2003 Management
Bonus Plan ("Plan") is established to promote the interests of the Company by
creating an incentive program to (i) attract and retain employees who will
strive for excellence, and (ii) motivate those individuals to set and achieve
above-average objectives by providing them with rewards for contributions to the
financial performance of the Company.

II.    ADMINISTRATION OF THE PLAN

        2.01     The Plan is hereby adopted by the Company's Compensation
Committee of the Board of Directors (the "Committee"), and shall be administered
by the Committee pursuant to the powers provided to the Committee by the Board
of Directors of the Company.

        2.02     The interpretation and construction of the Plan and the
adoption of rules and regulations for administering the Plan shall be made by
the Committee. Decisions of the Committee shall be final and binding on all
parties who have an interest in the Plan.

III.  DETERMINATION OF PARTICIPANTS

        3.01     The following individuals will participate in the Plan: Mark R.
Goldston, Charles Hilliard, Frederic A. Randall, Jr., Brian Woods, Jerry Popek,
Jon Fetveit and Rusty Taragan. An individual shall be eligible to participate in
the Plan if employed by the Company or any of its participating subsidiaries on
June 30, 2003. If an individual is not employed by the Company or a
participating subsidiary on such date, he will not be eligible to receive a
bonus under the Plan. However, an individual who is on a leave of absence or
whose employment terminates and is then re-hired in the same fiscal year may
remain eligible at the discretion of the Committee, and the Committee may
provide a pro rata bonus. In the event of termination of an individual's
employment as a result of death or disability, the Committee shall provide the
individual or the individual's estate with a pro rata bonus.

        3.02     For purposes of the Plan:

        A.    An individual shall be considered an employee for so long as such
individual remains employed by the Company or one or more subsidiary
corporations.

        B.    Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

IV.  BONUS AWARDS

        4.01     No eligible employee shall earn any portion of a bonus award
made hereunder for any fiscal year until June 30, 2003.

        4.02     The individual bonus awards payable to the participants in the
Plan for the 2003 Fiscal Year shall be based upon the Company's success in
achieving a specified EBITDA target (that is, a target tied to the Company's
earnings before interest expense, taxes, depreciation and amortization expenses)

1

--------------------------------------------------------------------------------


determined by the Committee for that fiscal year ("EBITDA Target"). In
determining whether the Company has achieved the EBITDA Target, EBITDA will be
determined consistent with the Company's historical methodology for calculating
EBITDA for financial reporting purposes; provided, however, (1) EBITDA shall be
calculated before restructuring and merger related expenses, (2) in determining
whether the Company has achieved in excess of 100% of the EBITDA Target, any
bonus amounts to be accrued under this Plan shall be excluded from EBITDA,
(3) any adjustments to EBITDA attributable to a change in accounting principles
shall be excluded and (4) all items of gain, loss or expense for such fiscal
year determined to be extraordinary or unusual in nature or infrequent in
occurrence, or related to the disposal of a segment of a business, shall be
excluded from EBITDA. In the event the Company acquires other companies or
businesses during the 2003 fiscal year, the Committee shall use its discretion
to determine the impact, if any, such acquisitions should have on the EBITDA
Target (it being hereby determined that the proposed acquisition of assets from
BlueLight will not have an impact on the EBITDA Target). While the bonuses shall
be granted if the Company achieves the EBITDA Target, the Committee may use its
discretion to award bonuses based on criteria other than the EBITDA Target if
the Committee determines it to be appropriate based on executive performance and
other facts and circumstances, with the goal being to reward performance based
upon the Company's objectives.

        4.03     The bonuses shall be based on a percentage of each individual's
base salary for fiscal 2003. For Mark Goldston, he will receive a bonus equal to
40%, 50%, 60%, 75% or 100% of base if the Company achieves, respectively, 80%,
90%, 100%, 110% or greater than 120% of the EBITDA Target. For the other
eligible participants, each will receive 30%, 40%, 50%, 60% or 75% of his base
if the Company achieves, respectively, 80%, 90%, 100%, 110% or greater than 120%
of the EBITDA Target.

        4.04     Following completion of the bonus calculation referenced above,
the Committee shall issue a written report containing the final calculation.

V.    PAYMENT OF BONUS AWARDS

        5.01     Bonuses shall be paid no later than September 15, 2003. All
payments under the Plan shall be subject to the Company's collection of all
applicable federal, state and local income and employment withholding taxes.

VI.  GENERAL PROVISIONS

        6.01     The Plan shall become effective when adopted by the
Compensation Committee. The Committee may at any time amend, suspend or
terminate the Plan, provided such action is effected by written resolution and
does not adversely affect rights and interests of Plan participants.

        6.03     No amounts awarded or accrued under this Plan shall actually be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder shall at all times be an unfunded and
unsecured obligation of the Company. Plan participants shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards.

        6.04     No Plan participant shall have the right to alienate, pledge or
encumber his/her interest in this Plan, and such interest shall not (to the
extent permitted by law) be subject in any way to the claims of the employee's
creditors or to attachment, execution or other process of law.

        6.05     Neither the action of the Company in establishing the Plan, nor
any action taken under the Plan by the Committee, nor any provision of the Plan,
shall be construed so as to grant any person the right to remain in the employ
of the Company or its subsidiaries for any period of specific duration. Rather,
each employee will be employed "at-will," which means that either such employee
or the

2

--------------------------------------------------------------------------------


Company may terminate the employment relationship at any time for any reason,
with or without cause, subject in each case to any employment agreement between
such person and the Company.

        6.06     This is the full and complete agreement between the eligible
employees and the Company with respect to incentive bonus compensation for the
2003 fiscal year. This Plan does not supersede, but is supplemental to, any
provisions of any employment agreement to which any of the employees eligible
under this Plan may be party. With respect to references to Annual Bonuses in
the Employment Agreements for Mssrs. Goldston, Hilliard, Randall and Woods, for
the purposes of such Agreements the references to Annual Bonuses shall be deemed
to be the bonus each of such executives would be entitled to receive hereunder
assuming the Company achieves 100% of the EBITDA Target.

3

--------------------------------------------------------------------------------



QuickLinks


UNITED ONLINE, INC. FISCAL 2003 MANAGEMENT BONUS PLAN
